I cannot concur in the opinion of the majority.
In Wolfolk v. Graniteville Mfg. Co., 22 S.C. 337, this Court held:
"The whole system of registry is artificial, and rests on the terms of the statutes; but as a deed must be proved before it can exist for any purpose, all laws upon the subject required some kind of probate, proof of its execution, as an undisputable prerequisite to its going on the record. As to those laws, we think it settled, that the mere copying a paper in the books of registry does not give notice or any of the rights of registry, unless it has been first probated in the form and manner prescribed by law. `The recording of the deed therefore, not being authorized by the act of assembly, gave to it no additional validity, and the record thus made, or the exemplified copy therefrom, is no more evidence of the existence of the deed than would be a copy of such deed certified by a private individual.'"
Section 3543, Civil Code 1912, provides:
"No possession of real property described in any instrument of writing required by law to be recorded shall operate as notice of such instrument, and actual notice shall be deemed and held sufficient to supply the place of registration, only when such notice is of the instrument itself or of its nature and purport."
It is admitted here that the deed was not probated.
It seems to me, therefore, that it is untenable to hold that the jury may infer that the plaintiff had notice from possession, of an unlawfully recorded deed. *Page 319